PER CURIAM.
The plaintiffs, in order to prove their claim in this case, resorted to the alleged testimony of one of the defendants, taken under a commission which had been applied for by the defendants in order to take the testimony of some witnesses residing in Wisconsin. This commission was applied for by the defendant, the interrogatories were settled by consent, but the commission itself was not issued by or signed or sealed by the court. The court was without jurisdiction to take the testimony given by virtue of a commission not issued or signed by the justice and such commission was a nullity. No motion to- suppress it was necessary under such circumstances, no matter by which party the same was applied for, and no statements of witnesses alleged to have been taken thereunder was competent to be read in evidence upon the trial. Objection to the admission of evidence taken under the commission was duly made at the trial.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.